DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020, 07/21/2021, 12/07/2021, 03/22/2022, and 05/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
energy beam irradiation apparatus in claims 100, 122, and 129-131,
position change apparatus in claims 100 and 129-131,
shape measurement apparatus in claim 101,
attitude change apparatus in claim 105.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 121 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 121 does not claim any structures for the build apparatus which could perform the method of 118. As such, claim 121 cannot be examined in its present form.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 119-120 and 122 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 119 does not further limit the processing apparatus of claim 100. Claim 120 does not further limit the processing apparatus of claim 100. 
Claim 122 is rejected based 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 125-127 and 129 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to products that do not have a physical or tangible form. A product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 100-118, 120-124, 128, and 130-131 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibazaki et al (US 2017/0304946).
Regarding claim 100, Shibazaki discloses a processing apparatus (Fig. 1 #100 shaping apparatus) that performs a process for irradiating an object with an energy beam, the processing apparatus comprising: 
an energy beam irradiation apparatus (Fig. 4 #510 light source system) that irradiates at least a part of a surface of the object with the energy beam; 
and a position change apparatus (Fig. 2 #34 Z-axis guide) that changes an irradiation position of the energy beam on the surface of the object, the processing apparatus controlling the irradiation position of the energy beam by using a shape information relating to a shape of the object (Abstract ---“…and a controller which, on the basis of 3D data of a three-dimensional shaped object to be formed on a target surface, controls a workpiece movement system and the beam shaping system such that a target portion on the target surface is shaped by supplying the shaping material from the material processing section while moving the beam from the beam irradiation section and the target surface on a workpiece (or a table) relative to each other.”).
	Regarding claim 101, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches further comprising a shape measurement apparatus (Fig. 1 #400 measurement system) that measures the shape of the object, the shape information including a measured result of the measurement apparatus ([0058] lines 1-7 ---"In the embodiment, as it will be described later on, position information (shape information in the embodiment)within the three-dimensional space of at least a part of the target surface (e.g. the upper surface) of workpiece W mounted on table 12 is measured using measurement system 400, and then additive manufacturing (shaping) is performed on workpiece W after the measurement.”).
Regarding claim 102, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches wherein the shape information includes a design information of the object (Abstract ---"…and a controller which, on the basis of 3D data of a three-dimensional shaped object to be formed on a target surface, controls a workpiece movement system and the beam shaping system such that a target portion on the target surface is shaped by supplying the shaping material from the material processing section while moving the beam from the beam irradiation section and the target surface on a workpiece (or a table) relative to each other.”).
Regarding claim 103, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches changing a direction of the energy beam propagating to the irradiation position on the basis of the irradiation position on the surface of the object ([0013] ---"According to a second aspect of the present invention, there is provided a shaping method of forming a three-dimensional shaped object on a target surface, comprising: controlling movement of the target surface and at least one of an irradiating state of a beam from a beam irradiation section including a condensing optical system and a supply state of a shaping material to be irradiated by the beam based on 3D data of the three-dimensional shaped object which is to be formed on the target surface, such that shaping is applied to a target portion on the target surface by supplying the shaping material while performing relative movement between the beam emitted from the beam irradiation section and the target surface, wherein intensity distribution of the beam within a predetermined plane on an exit surface side of the condensing optical system can be changed.”).
Regarding claim 104, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches wherein an angle between a normal line of the surface at the irradiation position and an axis line of the energy beam propagating to the irradiation position does not change regardless of the irradiation position on the surface of the object ([0072] lines 1-7 ---" In the case of using the optical cutting method as in three-dimensional measuring machine 401 according to the present embodiment, line beam 50a irradiated on the test object (workpiece W) from irradiation section 50 of sensor section 38 is preferably arranged in a direction orthogonal to a relative movement direction between sensor section 38 and table 12 (test object (workpiece W)).”).
Regarding claim 105, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches further comprising an attitude change apparatus (Fig. 1 #200 movement system) that changes an attitude of the object relative to an axis line of the energy beam propagating to the irradiation position ([0035] lines 1-4 ---"Movement system 200 changes position and attitude of a target surface (in this case, a surface on workpiece W on which a target portion TA is set) TAS (for example, refer to FIGS. 4 and 9A) for shaping.”).
Regarding claim 106, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches wherein a direction of a normal line of the surface at the irradiation position does not change regardless of the irradiation position on the surface of the object ([0072] lines 1-7 ---" In the case of using the optical cutting method as in three-dimensional measuring machine 401 according to the present embodiment, line beam 50a irradiated on the test object (workpiece W) from irradiation section 50 of sensor section 38 is preferably arranged in a direction orthogonal to a relative movement direction between sensor section 38 and table 12 (test object (workpiece W)).”). 
Regarding claim 107, Shibazaki teaches the apparatus as appears above (see the rejection of claim 106), and Shibazaki teaches wherein the direction of the normal line is a gravity direction ([0072] lines 1-7 ---" In the case of using the optical cutting method as in three-dimensional measuring machine 401 according to the present embodiment, line beam 50a irradiated on the test object (workpiece W) from irradiation section 50 of sensor section 38 is preferably arranged in a direction orthogonal to a relative movement direction between sensor section 38 and table 12 (test object (workpiece W)).” Examiner interprets the Z-axis direction to be the gravity direction as shown in the figure below.).

    PNG
    media_image1.png
    554
    518
    media_image1.png
    Greyscale

Regarding claim 108, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches changing an intensity or an energy per unit area of the energy beam propagating to the irradiation position on the basis of the irradiation position on the surface of the object ([0108] lines 20-22 ---" Controller 600 can also change the intensity distribution of the beam on shaping surface MP according to the relative position of the beam and target surface TAS.”).
Regarding claim 109, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches wherein the intensity or the energy per unit area of the energy beam propagating to the irradiation position does not change regardless of the irradiation position on the surface of the object ([0108] lines 1-7 ---" Therefore, in the embodiment, mirror array 80 is employed, and controller 600 makes each mirror element 81.sub.p,q operate at an extremely high response so that the incidence angle of the plurality of parallel beams LB entering pupil plane PP of condensing optical system 82 can be controlled respectively. This allows intensity distribution of the beam on shaping surface MP to be set or changed.”).
Regarding claim 110, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches wherein the object is a solid object ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)).
	Regarding claim 111, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches smoothing a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam (Examiner notes that the phrase “smoothing a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 112, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches changing a color of a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam (Examiner notes that the phrase “changing a color of a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.).
Regarding claim 113, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches increasing a reflectance of a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam (Examiner notes that the phrase “increasing a reflectance of a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.).
Regarding claim 114, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches decreasing a roughness of a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam (Examiner notes that the phrase “decreasing a roughness of a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.).
Regarding claim 115, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches decreasing a diffusion degree of a light at a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam (Examiner notes that the phrase “decreasing a diffusion degree of a light at a surface of the object by an irradiation of the energy beam to the object compared to that before the irradiation of the energy beam” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.).
Regarding claim 116, Shibazaki teaches the apparatus as appears above (see the rejection of claim 100), and Shibazaki teaches melting a surface of the object by an irradiation of the energy beam to the object (Examiner notes that the phrase “melting a surface of the object by an irradiation of the energy beam to the object” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.).
Regarding claim 117, Shibazaki teaches the apparatus as appears above (see the rejection of claim 116), and Shibazaki teaches wherein an action of a surface tension at a surface of a molten object molten at a surface of the object improves a smoothness of the surface ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) Furthermore, Examiner considers this limitation to be the result of a process performed by the claimed invention. This limitation is not considered a patentable limitation because it does not structurally define the claimed invention.).
Regarding claim 118, Shibazaki discloses a processing method of performing a process for irradiating an object with an energy beam, the processing method including: irradiating at least a part of a surface of the object with the energy beam ([0013] ---" According to a second aspect of the present invention, there is provided a shaping method of forming a three-dimensional shaped object on a target surface, comprising: controlling movement of the target surface and at least one of an irradiating state of a beam from a beam irradiation section including a condensing optical system and a supply state of a shaping material to be irradiated by the beam based on 3D data of the three-dimensional shaped object which is to be formed on the target surface, such that shaping is applied to a target portion on the target surface by supplying the shaping material while performing relative movement between the beam emitted from the beam irradiation section and the target surface, wherein intensity distribution of the beam within a predetermined plane on an exit surface side of the condensing optical system can be changed.); 
and changing an irradiation position of the energy beam on the surface of the object, the processing method changing the irradiation position of the energy beam by using a shape information relating to a shape of the object ([0013] ---" According to a second aspect of the present invention, there is provided a shaping method of forming a three-dimensional shaped object on a target surface, comprising: controlling movement of the target surface and at least one of an irradiating state of a beam from a beam irradiation section including a condensing optical system and a supply state of a shaping material to be irradiated by the beam based on 3D data of the three-dimensional shaped object which is to be formed on the target surface, such that shaping is applied to a target portion on the target surface by supplying the shaping material while performing relative movement between the beam emitted from the beam irradiation section and the target surface, wherein intensity distribution of the beam within a predetermined plane on an exit surface side of the condensing optical system can be changed.).
Regarding claim 120, Shibazaki discloses a build apparatus that forms a target build object, the build apparatus polishing a surface of the target build object by using the processing apparatus according to claim 100 (Examiner notes that the phrase “the build apparatus polishing a surface of the target build object by using the processing apparatus according to claim 100” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.1).
Regarding claim 121, Shibazaki discloses a build apparatus (Fig. 1 #100 shaping apparatus) that forms a target build object, the build apparatus (Fig. 1 #100 shaping apparatus) polishing a surface of the target build object by using the processing method according to claim 118 ([0013] ---" According to a second aspect of the present invention, there is provided a shaping method of forming a three-dimensional shaped object on a target surface, comprising: controlling movement of the target surface and at least one of an irradiating state of a beam from a beam irradiation section including a condensing optical system and a supply state of a shaping material to be irradiated by the beam based on 3D data of the three-dimensional shaped object which is to be formed on the target surface, such that shaping is applied to a target portion on the target surface by supplying the shaping material while performing relative movement between the beam emitted from the beam irradiation section and the target surface, wherein intensity distribution of the beam within a predetermined plane on an exit surface side of the condensing optical system can be changed.).
Regarding claim 122, Shibazaki teaches the build apparatus as appears above (see the rejection of claim 120), and Shibazaki teaches wherein the build apparatus comprises: an energy beam irradiation apparatus (Fig. 4 #510 light source system) that irradiate a build surface with a build energy beam; 
and a supply system (Fig. 4 #530 material processing section) that supplies build materials to the build surface, and forms the target build object by forming a melt pool at the build surface by the build energy beam with which the build surface is irradiated and melting the build materials in the melt pool (Examiner notes that the phrase “and forms the target build object by forming a melt pool at the build surface by the build energy beam with which the build surface is irradiated and melting the build materials in the melt pool” is a statement of intended use and the structure of the device as taught by Shibazaki can perform the intended function. ). 
Regarding claim 123, Shibazaki discloses a build method including: forming a target build object ([0155] lines 1-9 ---"A straight line beam (hereinafter called a third straight line beam for the sake of convenience) that forms straight line area LS3 positioned in the front of the scan direction (in the front of the advancing direction) of table 12 with respect to the first straight line area LS1, as an example, provides laser polishing action of the shaping material (metal material) that has adhered and solidified (hardened) on the surface (target portion of the target surface) of workpiece W, namely the surface of bead BE.”); 
and polishing a surface of the target build object by using the processing apparatus according to claim 100 ([0155] lines 1-9 ---"A straight line beam (hereinafter called a third straight line beam for the sake of convenience) that forms straight line area LS3 positioned in the front of the scan direction (in the front of the advancing direction) of table 12 with respect to the first straight line area LS1, as an example, provides laser polishing action of the shaping material (metal material) that has adhered and solidified (hardened) on the surface (target portion of the target surface) of workpiece W, namely the surface of bead BE.”).
Regarding claim 124, Shibazaki discloses a build method including: forming a target build object ([0155] lines 1-9 ---"A straight line beam (hereinafter called a third straight line beam for the sake of convenience) that forms straight line area LS3 positioned in the front of the scan direction (in the front of the advancing direction) of table 12 with respect to the first straight line area LS1, as an example, provides laser polishing action of the shaping material (metal material) that has adhered and solidified (hardened) on the surface (target portion of the target surface) of workpiece W, namely the surface of bead BE.”); 
and polishing a surface of the target build object by using the processing method according to claim 118 ([0155] lines 1-9 ---"A straight line beam (hereinafter called a third straight line beam for the sake of convenience) that forms straight line area LS3 positioned in the front of the scan direction (in the front of the advancing direction) of table 12 with respect to the first straight line area LS1, as an example, provides laser polishing action of the shaping material (metal material) that has adhered and solidified (hardened) on the surface (target portion of the target surface) of workpiece W, namely the surface of bead BE.”).
Regarding claim 128, Shibazaki discloses a recording medium (Examiner considers that the Fig. 11 #600 controller contains a recording medium for the storage of a program since the controller stores values and compares signals from various mechanisms in the system which are used to build an object.) in which the computer program according to claim 125 is recorded.
Regarding claim 130, Shibazaki discloses a processing apparatus (Fig. 1 #100 shaping apparatus) that performs a process for irradiating an object with an energy beam, the processing apparatus comprising: 
an energy beam irradiation apparatus (Fig. 4 #510 light source system) that irradiates at least a part of a surface of the object with the energy beam; 
and a position change apparatus (Fig. 2 #34 Z-axis guide) that changes an irradiation position of the energy beam on the surface of the object, the processing apparatus controlling the irradiation position of the energy beam by using a shape information relating to a shape of the object (Abstract ---“…and a controller which, on the basis of 3D data of a three-dimensional shaped object to be formed on a target surface, controls a workpiece movement system and the beam shaping system such that a target portion on the target surface is shaped by supplying the shaping material from the material processing section while moving the beam from the beam irradiation section and the target surface on a workpiece (or a table) relative to each other.”), and a receiving apparatus (Fig. 11 #600 controller) that receives a control signal for controlling the irradiation position of the energy beam by using a shape information relating to a shape of the object ([0033] lines 1-4 ---" Shaping apparatus 100 is equipped with; a movement system 200, a measurement system 400, and a beam shaping system 500, and a controller 600 including these systems that has overall control of shaping apparatus 100.”).
Regarding claim 131, Shibazaki discloses a control apparatus (Fig. 11 #600 controller) that controls a processing apparatus that performs a process for irradiating an object with an energy beam ([0033] lines 1-4 ---" Shaping apparatus 100 is equipped with; a movement system 200, a measurement system 400, and a beam shaping system 500, and a controller 600 including these systems that has overall control of shaping apparatus 100.”), the processing apparatus comprising: an energy beam irradiation apparatus (Fig. 4 #510 light source system) that irradiates at least a part of a surface of the object with the energy beam; 
and a position change apparatus (Fig. 2 #34 Z-axis guide) that changes an irradiation position of the energy beam on the surface of the object, the control apparatus (Fig. 11 #600 controller) executing a process for controlling the irradiation position of the energy beam by using a shape information relating to a shape of the object ([0033] lines 1-4 ---" Shaping apparatus 100 is equipped with; a movement system 200, a measurement system 400, and a beam shaping system 500, and a controller 600 including these systems that has overall control of shaping apparatus 100.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner considers the build apparatus and the processing apparatus to be the same device. The claimed limitation is considered the intended use of the processing apparatus.